DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 10, 12, 13, 15, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suh(USPGPUB DOCUMENT: 20170110507, hereinafter Suh) in view of Kim (USPGPUB DOCUMENT: 2021/0217658, hereinafter Kim).



Re claim 1 Suh discloses in Fig 1, 2A/B a semiconductor device, comprising:
a substrate(3) including an element isolation film(5c) and an active region(7c) defined by the element isolation film(5c);
a word line (48p)[0095](since the gate electrode may correspond to the word line WL, 48p may be interpreted as a word line) crossing the active region(7c) in a first direction(left to right in Fig 2B); and
a bit line(96/48c) structure on the substrate(3) and connected to the active region(7c), the bit line(96/48c) structure extending in a second direction(left to right in Fig 2A) crossing the first direction(left to right in Fig 2B),
wherein the bit line(96/48c) structure includes:
a first cell interconnection film(39c) including an amorphous material(polysilicon)[0094] or ruthenium,
a second cell interconnection film(42c) on and extending along the first cell interconnection film(39c), and
a cell capping film(45c) on and extending along the second cell interconnection film(42c).

Suh does not disclose a second cell interconnection film(42c) including ruthenium,

Kim discloses a second cell interconnection film including ruthenium [0026]


It would have been obvious to one of ordinary skill in the art at the time of the inventions to use the material of Kim to replace the material of Suh’s device because such material replacement is art recognized suitability for an intended purpose. See MPEP 2144.07.  


Re claim 2 Suh and Kim disclose the semiconductor device as claimed in claim 1, wherein:
the bit line(96/48c) structure further includes a third cell interconnection film(36c) between the substrate(3) and the first cell interconnection film(39c) and extending along the first cell interconnection film(39c), and
the third cell interconnection film(36c) includes a doped semiconductor material [0026 of Suh].

Re claim 3 Suh and Kim disclose the semiconductor device as claimed in claim 1, wherein the first cell interconnection film(39c) includes the amorphous material, the amorphous material including ruthenium silicide, ruthenium nitride, ruthenium oxide, magnesium oxide, titanium oxide, or graphene (RuO)[0026 of Kim].

Re claim 10 Suh and Kim disclose the semiconductor device as claimed in claim 1, wherein a thickness of the second cell interconnection film(42c) is greater than a thickness of the first cell interconnection film(39c).


Re claim 12 Suh discloses in Fig 1, 2A/B a semiconductor device, comprising:
a substrate(3) including a cell region(CA) and a peripheral region(PA) around the cell region(CA);
a bit line(96/48c) structure extending in a first direction(left to right in Fig 2B) on the cell region(CA) of substrate(3), the bit line(96/48c) structure including a first cell interconnection film(39c), a second cell interconnection film(42c) in contact with the first cell interconnection film(39c), and a cell capping film(45c) on the second cell interconnection film(42c); and
a peripheral gate structure(48p) including a first peripheral interconnection film(39p) on the substrate(3) in the peripheral region(PA), a second peripheral interconnection film(42p) in contact with the first peripheral interconnection film(30p/39p), and a peripheral capping film(45p) on the second peripheral interconnection film(42p),


Suh does not disclose the first cell interconnection film(39c) and the first peripheral interconnection film(39p) each include an amorphous material  or ruthenium; the second cell interconnection film(42c of Suh) and the second peripheral interconnection film(42p of Suh) each include ruthenium.

Kim discloses an interconnection film including ruthenium [0026]

It would have been obvious to one of ordinary skill in the art at the time of the inventions to use the material of Kim to replace the material of Suh’s device because such material replacement is art recognized suitability for an intended purpose. See MPEP 2144.07.  
In doing so, the first cell interconnection film(39c) and the first peripheral interconnection film(39p) each include an amorphous material  or ruthenium[0026 of Kim]; the second cell interconnection film(42c of Suh) and the second peripheral interconnection film(42p of Suh) each include ruthenium[0026 of Kim]


Re claim 13 Suh and Kim disclose the semiconductor device as claimed in claim 12, wherein:
the bit line structure further includes a cell barrier film (36c) extending along the first cell interconnection film between the substrate in the cell region and the first cell interconnection film,
the peripheral gate structure(48p) further includes a peripheral barrier film (30p) extending along the first peripheral interconnection film(39p) between the substrate(3) in the peripheral region(PA) and the first peripheral interconnection film(30p/39p), and
the cell barrier film and the peripheral barrier film each include a metal-containing material or graphene(metal silicide)[0094].


Re claim 15 Suh and Kim disclose the semiconductor device as claimed in claim 12, wherein the first cell interconnection film(39c) and the first peripheral interconnection film(39p) each include the amorphous material[0094], the amorphous material including ruthenium silicide, ruthenium nitride, ruthenium oxide, magnesium oxide, titanium oxide, or graphene (RuO)[0026 of Kim].

Re claim 17 Suh and Kim disclose the semiconductor device as claimed in claim 12, wherein the substrate(3) in the cell region(CA) further includes:
a gate trench (trench of 48p);
a gate electrode(48p) that fills a part of the gate trench and extends in a second direction(left to right in Fig 2A) crossing the first direction(left to right in Fig 2B); and
a source/drain region(9d/9s) on a side surface of the gate electrode (as viewed from the top in Fig 1).


Claim Objections
Claim 4 (and dependent claims 5-7) is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The following is a statement of reasons for the indication of allowable subject matter.  Please note any additional changes to the application beyond what is suggested in this correspondence will require a complete review of the application.  Claim 4 would be allowable based on the following limitation: wherein the bit line structure further includes a cell barrier film between the substrate and the first cell interconnection film and extending along the first cell interconnection film.


Claim 8 (and dependent claim 9) is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The following is a statement of reasons for the indication of allowable subject matter.  Please note any additional changes to the application beyond what is suggested in this correspondence will require a complete review of the application.  Claim 8 would be allowable based on the following limitation: wherein: second cell interconnection film includes crystal grains oriented in a [002] direction and does not include crystal grains oriented in a [101] direction.


Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The following is a statement of reasons for the indication of allowable subject matter.  Please note any additional changes to the application beyond what is suggested in this correspondence will require a complete review of the application.  Claim 11 would be allowable based on the following limitation:  further comprising:
a trench in the element isolation film and the active region on at least one side of the bit line structure;
a storage contact filling the trench;
a landing pad on the storage contact; and
a capacitor structure on the landing pad and electrically connected to the landing pad and the storage contact.


Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The following is a statement of reasons for the indication of allowable subject matter.  Please note any additional changes to the application beyond what is suggested in this correspondence will require a complete review of the application.  Claim 14 would be allowable based on the following limitation: wherein:
the bit line structure further includes a cell metal silicide film extending along the cell barrier film between the substrate in the cell region and the cell barrier film, and
the peripheral gate structure further includes a peripheral metal silicide film extending along the peripheral barrier film between the substrate in the peripheral region and the peripheral barrier film.


Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The following is a statement of reasons for the indication of allowable subject matter.  Please note any additional changes to the application beyond what is suggested in this correspondence will require a complete review of the application.  Claim 16 would be allowable based on the following limitation: wherein: 
the first cell interconnection film and the first peripheral interconnection film each include ruthenium or ruthenium nitride, and
the second cell interconnection film and the second peripheral interconnection film each include crystal grains oriented in a [002] direction and do not include crystal grains oriented in a [101] direction.


Allowable Subject Matter
Claims 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 18-20 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a semiconductor device, comprising:
a first cell interconnection film on the bit line contact, the first cell interconnection film extending in the first direction and including ruthenium,
a second cell interconnection film in contact with the first cell interconnection film, the second cell interconnection film extending along the first cell interconnection film and including ruthenium, the third cell interconnection film including a doped semiconductor material, wherein the second cell interconnection film includes crystal grains oriented in a [002] direction and does not include crystal grains oriented in a [101] direction, in combination with the rest of claim limitations as claimed and defined by the Applicant. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D VALENZUELA whose telephone number is (571)272-9242. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA D VALENZUELA/Primary Examiner, Art Unit 2819